       Case 1:18-mj-00086-SAB Document 27 Filed 05/21/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   SETH HARRISON
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-mj-00086-SAB
12                     Plaintiff,                   CONSENT TO APPEAR BY
                                                    VIDEO TELECONFERENCE
13   vs.
14   SETH HARRISON,
15                    Defendant.
16
17           I, Seth Harrison, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my sentencing hearing in
19   this case. After consulting with my attorney, Assistant Federal Defender Matthew Lemke, I hereby
20   consent to appear by video teleconference for the sentencing hearing currently set for May 21,
21   2020.
22
23
24   Dated: May 20, 2020                          /s/ Matthew Lemke
                                                  MATTHEW LEMKE
25                                                Assistant Federal Defender
                                                  Attorney for Defendant
26                                                SETH HARRISON
27   Dated: May 20, 2020                          /s/ Seth Harrison
                                                  SETH HARRISON
28                                                Defendant
       Case 1:18-mj-00086-SAB Document 27 Filed 05/21/20 Page 2 of 2


 1                                              ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43, Seth
 3   Harrison is permitted to appear by video teleconference for his sentencing hearing scheduled to
 4   take place on May 21, 2020.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:     May 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Harrison, S. [1:18-mj-00086-SAB]
     Consent to Appear by VTC

                                                    2
